ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_04_FR.txt.                                                                                                   375




                      OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

                [Traduction]

                   Immeuble en litige ayant acquis le statut de « locaux de la mission » de la Guinée
                équatoriale au sens de l’alinéa i) de l’article premier de la convention de Vienne sur
                les relations diplomatiques le 27 juillet 2012, date à laquelle la Guinée équatoriale
                y a effectivement transféré sa mission — Obligation incombant à la France, à
                compter de cette date, d’accorder à l’immeuble en litige la protection garantie à
                l’article 22 de la convention — Propriété d’un immeuble étant, selon la convention
                de Vienne, dépourvue de pertinence aux fins de déterminer si c­ elui-ci est susceptible
                de faire partie des locaux d’une mission — France ayant refusé de reconnaître
                l’immeuble en litige en tant que locaux de la mission de la Guinée équatoriale après
                le 27 juillet 2012 pour des raisons liées à la propriété de l’immeuble et non à son
                utilisation par la demanderesse à des fins étrangères à sa mission — Eléments
                disponibles concernant l’existence d’une obligation d’obtenir le consentement
                préalable de l’Etat accréditaire avant qu’un immeuble puisse être reconnu comme
                locaux d’une mission faisant apparaître une pratique de « non-objection » de la
                France voulant que l’Etat accréditaire s’abstienne d’objecter de manière
                déraisonnable, pour des motifs autres qu’un défaut d’utilisation aux fins de la
                mission visées à l’article 3 de la convention — Immeuble n’ayant acquis le statut de
                « locaux de la mission » que le 27 juillet 2012, de sorte que les mesures prises avant
                cette date à son encontre par les autorités françaises, y compris les perquisitions,
                les saisies et l’ordonnance de saisie pénale immobilière, ne peuvent être considérées
                comme emportant violation de l’article 22 de la convention de Vienne —
                Ordonnance de confiscation de l’immeuble en litige prise le 27 octobre 2017, et
                confirmée le 10 février 2020, n’emportant pas violation de l’article 22 de la
                convention puisque concernant le transfert de la propriété de l’immeuble, sans
                nécessairement influer sur son utilisation en tant que locaux de la mission de la
                Guinée équatoriale — Absence de circonstances exceptionnelles et impérieuses
                imposant de conclure à un abus de droit de la part de la Guinée équatoriale et
                regret que la Cour ne l’ait pas déclaré dans l’arrêt.



                             I. Délimitation du différend, de la compétence
                                           et de la recevabilité

                   1. J’ai voté contre le point 1 du paragraphe 126 de l’arrêt car je suis en
                désaccord avec la conclusion de la majorité selon laquelle l’immeuble sis
                au 42 avenue Foch à Paris (­ci-après l’« immeuble en litige ») n’a jamais
                acquis le statut de « locaux de la mission » de la Guinée équatoriale au
                sens de l’alinéa i) de l’article premier de la convention de Vienne sur les
                relations diplomatiques de 1961 (­ci-après la « convention de Vienne » ou
                la « convention »). Comme je vais l’expliquer dans le présent exposé de
                mon opinion, l’immeuble en litige a acquis ce statut le 27 juillet 2012. En
                outre, bien que j’aie voté pour le point 2 du paragraphe 126 avec la majo-

                                                                                                    79




6 Ord_1204.indb 155                                                                                       19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                     376

                rité, je l’ai fait pour des raisons différentes de celles indiquées par ­celle-ci
                dans l’arrêt. J’exposerai ces raisons un peu plus loin. Enfin, tandis que la
                France a fait grand cas de l’« abus de droit » allégué de la Guinée équato-
                riale dans la présente affaire, la Cour n’a pas dit grand-chose à ce propos
                dans son arrêt, faisant simplement allusion au paragraphe 66 au fait que
                le but des privilèges et immunités diplomatiques prévus par la convention
                de Vienne n’était pas d’avantager des individus, sans relier cette déclara-
                tion aux prétentions ou au comportement de la Guinée équatoriale. Je
                formulerai quelques réflexions sur cette question. Mais, avant toute chose,
                je tiens à rappeler au lecteur comment la Cour avait, en 2018, décrit le
                différend qui opposait les Parties dans la présente affaire.
                   2. Au paragraphe 70 de son arrêt du 6 juin 2018 1, la Cour avait pré-
                senté le différend entre les Parties,
                a) tout d’abord, comme un désaccord sur le point de savoir si l’immeuble
                   sis au 42 avenue Foch à Paris faisait partie des locaux de la mission de
                   la Guinée équatoriale en France et pouvait donc bénéficier du traite-
                   ment prévu à l’article 22 de la convention de Vienne ; et,
                b) ensuite, comme un désaccord sur la question de savoir si les mesures
                   prises par les autorités françaises à l’égard de l’immeuble emportaient
                   violation par la France des obligations lui incombant au titre de
                   l’article 22 2.
                   3. La Cour avait également déclaré qu’elle avait compétence, sur la
                base du protocole de signature facultative à la convention de Vienne
                concernant le règlement obligatoire des différends, pour se prononcer sur
                la requête de la Guinée équatoriale en ce qu’elle avait trait au statut de
                l’immeuble sis au 42 avenue Foch à Paris en tant que locaux de la mis-
                sion, et que ce volet de la requête était recevable 3.
                   4. Il ressort clairement des faits de l’affaire que, si la France se refuse
                ou rechigne à reconnaître l’immeuble en litige comme faisant partie de la
                mission diplomatique de la Guinée équatoriale, c’est en grande partie
                parce qu’elle estime que cet immeuble est un bien privé de M. Teodoro
                Nguema Obiang Mangue et fait l’objet d’une procédure pénale en cours
                sur le sol français, notamment d’ordonnances de saisie et de confiscation.
                Cela étant, la France reconnaît également que, aux fins de la mise en
                œuvre du régime d’inviolabilité prévu par la convention de Vienne, la
                propriété d’un bâtiment doit être distinguée de son affectation et de son
                utilisation comme locaux d’une mission diplomatique.
                   5. De mon point de vue, la Cour aurait dû distinguer la question de la
                propriété de l’immeuble en litige de celle de son affectation et de son uti-
                lisation comme locaux de la mission, et elle aurait dû se borner à statuer
                sur le volet de la requête ayant trait au statut de l’immeuble en tant que

                   1 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi­

                naires, arrêt, C.I.J. Recueil 2018 (I), p. 292.
                   2 Ibid., p. 315, par. 70, et p. 328, par. 120.
                   3 Ibid., p. 337‑338, par. 154, point 4.



                                                                                                     80




6 Ord_1204.indb 157                                                                                        19/01/22 08:24

                         immunités et procédures pénales (op. ind. sebutinde)             377

                « locaux de la mission ». La raison en est que, au regard de l’alinéa i) de
                l’article premier de la convention de Vienne, la propriété ne constitue pas
                une condition préalable lorsqu’il s’agit de déterminer si un immeuble a
                droit à la protection prévue à l’article 22 de la convention pour les « locaux
                de la mission ». Le seul préalable énoncé dans la convention est que le
                bâtiment ou des parties du bâtiment et du terrain attenant soient « utilisés
                aux fins de la mission, y compris la résidence du chef de la mission ». A
                cet égard, je ne souscris pas à l’interprétation que la Cour donne de l’ali-
                néa i) de l’article premier de la convention au paragraphe 62 de son arrêt.
                Selon moi, cette disposition est davantage qu’une simple définition.
                Lorsque cet alinéa est lu en son sens ordinaire, il indique que les « locaux
                de la mission » comprennent :
                — les bâtiments, ou des parties de bâtiments et du terrain attenant,
                — qui sont utilisés aux fins de la mission, y compris la résidence du chef
                  de la mission ; et
                — qu’il n’importe nullement de savoir qui possède effectivement le
                  bâtiment ou le terrain où la mission est située.
                   6. En revanche, la convention de Vienne n’apporte aucun éclaircisse-
                ment sur le point de savoir si, avant d’utiliser un immeuble comme
                « locaux de [s]a mission », l’Etat accréditant doit s’assurer le consentement
                préalable (ou le défaut d’objection) de l’Etat accréditaire quant à un tel
                usage. J’y reviendrai dans la suite du présent exposé.

                       II. Statut de l’immeuble sis au 42 avenue Foch à Paris

                      A. Critères régissant la désignation d’un immeuble en tant que
                                         « locaux de la mission »
                   7. Pour déterminer si l’immeuble en litige pouvait être qualifié de
                « locaux de la mission » de la Guinée équatoriale au sens de l’alinéa i) de
                l’article premier de la convention de Vienne, la Cour devait rechercher,
                tout d’abord, si et quand cet Etat avait commencé à utiliser l’immeuble
                aux fins de sa mission et, ensuite, si le consentement de la France, en tant
                qu’Etat accréditaire, constituait un préalable à l’application à cet
                immeuble du régime d’inviolabilité prévu à l’article 22 de la convention.
                   8. Afin d’établir si et, dans l’affirmative, à partir de quel moment l’im-
                meuble en litige pouvait être qualifié de « locaux de la mission », je me suis
                référée à trois dates possibles auxquelles, selon la Guinée équatoriale, le
                bâtiment aurait été affecté aux fins de sa mission, à savoir le 4 octobre
                2011, le 17 octobre 2011 et le 27 juillet 2012.
                i) Affectation de l’immeuble comme locaux de la mission le 4 octobre 2011
                   9. La Guinée équatoriale avance le 4 octobre 2011, soit le lendemain de
                la perquisition effectuée dans l’immeuble en litige et de la saisie, par les
                autorités françaises, de plusieurs véhicules de luxe appartenant à M. Teo-

                                                                                           81




6 Ord_1204.indb 159                                                                              19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                     378

                doro Nguema Obiang Mangue dans des parcs de stationnement des envi-
                rons, comme étant la date de l’affectation initiale de l’immeuble à sa
                mission diplomatique. C’est à cette date que la Guinée équatoriale a,
                pour la première fois, officiellement informé le ministère français des
                affaires étrangères en ces termes :
                         « [L]a République de Guinée Equatoriale … dispose depuis plu-
                      sieurs années d’un immeuble situé au 42 avenue Foch, Paris XVIème[,]
                      qu’elle utilise pour l’accomplissement des fonctions de sa Mission
                      Diplomatique sans qu’elle ne l’ait formalisé expressément auprès
                      d[e votre] servic[e du protocole] jusqu’à ce jour.
                         Dans la mesure où il s’agit des locaux de sa Mission Diploma-
                      tique, conformément à l’article 1er de la Convention de Vienne du
                      18 avril 1961 sur les immeubles diplomatiques, la République de
                      Guinée Equatoriale souhaite vous informer officiellement afin que
                      l’Etat français, conformément à l’article 22 de ladite Convention,
                      assure la protection de ces locaux. » 4
                  10. J’estime cependant que la Guinée équatoriale n’a pas produit d’élé-
                ments suffisant à démontrer que l’immeuble en litige était, avant le
                4 octobre 2011 ou à compter de cette date, effectivement utilisé comme
                locaux de sa mission au sens de l’alinéa i) de l’article premier de la
                convention de Vienne. Il ne suffisait pas qu’elle « dispose depuis plusieurs
                années d[e l’]immeuble ». A cet égard, j’ai tenu compte des facteurs sui-
                vants :
                a) Premièrement, selon la Guinée équatoriale elle-même, l’immeuble en
                   litige a appartenu à M. Teodoro Nguema Obiang Mangue à titre privé
                   jusqu’au 15 septembre 2011 (soit jusqu’à un mois avant la notification
                   officielle précitée), date à laquelle l’intéressé aurait cédé au Gouverne-
                   ment équato‑guinéen les parts qu’il détenait dans les cinq sociétés suisses
                   propriétaires de l’immeuble. Dans ces conditions, il est peu probable
                   que l’Etat de Guinée équatoriale ait « dispos[é] depuis plusieurs années
                   d[e cet]immeuble », qui était un bien privé, ou qu’il s’en soit servi « pour
                   l’accomplissement des fonctions de sa Mission Diplomatique » avant le
                   4 octobre 2011, comme il le prétend dans sa notification officielle.
                b) Deuxièmement, la Guinée équatoriale n’a pas précisé quelles fonctions
                   diplomatiques auraient été accomplies dans l’immeuble en litige avant
                   le 4 octobre 2011 ou à cette date. Au paragraphe 22 de sa réponse à la
                   question d’un membre de la Cour, elle a affirmé que, « avant le 4 octobre
                   2011, … l’immeuble [avait] accueill[i son] personnel diplomatique …
                   ou d’autres personnalités en mission spéciale », mais sans apporter de
                   preuves à l’appui de cette allégation ; elle n’a pas non plus jugé néces-
                   saire de demander à l’Etat accréditaire d’accorder le statut diploma-

                   4 Mémoire de la Guinée équatoriale (­   ci-après « MGE »), par. 2.30 ; voir également
                la réponse écrite de la Guinée équatoriale aux questions posées par deux membres de la
                Cour, 26 octobre 2016, par. 21.

                                                                                                     82




6 Ord_1204.indb 161                                                                                        19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                  379

                   tique ou des exemptions fiscales à l’égard de l’immeuble au cours de
                   cette période 5.
                c) Troisièmement, à l’occasion des perquisitions successives menées dans
                   l’immeuble par les enquêteurs français avant le 4 octobre 2011, la
                   demanderesse n’a même pas, ne fût-ce qu’une seule fois, protesté ou
                   invoqué l’immunité diplomatique de l’immeuble. Dans la note verbale
                   du 28 septembre 2011 remise personnellement à M. Alain Juppé, alors
                   ministre d’Etat aux affaires étrangères, la Guinée équatoriale a âpre-
                   ment critiqué les enquêtes et accusations pénales visant M. Teodoro
                   Nguema Obiang Mangue ainsi que l’ingérence de la France dans ses
                   affaires intérieures. Mais elle n’a alors fait aucune mention du statut
                   de l’immeuble sis au 42 avenue Foch à Paris, dont elle était pourtant
                   censée être devenue propriétaire à ce moment-là. C’est Mme Mariola
                   Bindang Obiang (déléguée auprès de l’UNESCO) qui a tiré grief pour
                   la première fois des perquisitions et saisies effectuées du 14 au
                   23 février 2012 6.
                d) Quatrièmement, lorsque les autorités françaises ont inspecté l’immeuble
                   en litige le 5 octobre 2011 et en février 2012, elles n’ont trouvé aucune
                   preuve de son occupation par l’ambassade de Guinée équatoriale, ni de
                   son utilisation comme résidence par Mme Bindang Obiang, déléguée
                   auprès de l’UNESCO 7. Elles n’ont trouvé qu’une affichette à l’entrée
                   indiquant « République de Guinée équatoriale — locaux de l’ambassade ».
                   La Guinée équatoriale reconnaît elle-même que les biens saisis par les
                   autorités françaises à ces occasions n’appartenaient pas à sa mission 8.
                  11. Pour l’ensemble des raisons qui précèdent, je ne suis pas convain-
                cue que l’immeuble en litige ait acquis le statut de « locaux de la mission »,
                au sens de l’alinéa i) de l’article premier de la convention, le 4 octobre
                2011 ou aux alentours de cette date.
                ii) 
                    Transfert dans l’immeuble de la résidence de la déléguée auprès de
                    l’UNESCO le 17 octobre 2011
                  12. Le 17 octobre 2011, la Guinée équatoriale a officiellement informé
                le ministère français des affaires étrangères que la mission de Son
                Exc. M. Federico Edjo Ovono, son ambassadeur extraordinaire et pléni-
                potentiaire, était arrivée à son terme et que, en attendant le remplacement
                de l’intéressé, Mme Mariola Bindang Obiang, déléguée permanente auprès
                de l’UNESCO, assurerait la direction de l’ambassade en qualité de char-
                gée d’affaires par intérim. Dans sa note verbale, la demanderesse indi-
                quait ensuite que « la résidence officielle de Mme la Déléguée Permanente

                      5
                     Duplique de la France (­ci-après « DF »), par. 1.7.
                      6
                     MGE, annexe 42.
                   7 Documents additionnels communiqués par la France, document no 33, Procès-­verbal

                de transport et saisie de véhicules de M. Teodoro OBIANG NGUEMA sis au 42 avenue
                Foch, 75016 Paris, 28 septembre 2011.
                   8 Réplique de la Guinée équatoriale (­ci-après « RGE »), par. 4.12.



                                                                                                  83




6 Ord_1204.indb 163                                                                                     19/01/22 08:24

                                immunités et procédures pénales (op. ind. sebutinde)                          380

                auprès de l’UNESCO se trouv[ait] dans les locaux de la Mission Diplo-
                matique située au 40‑42 avenue Foch, 75016, Paris, dont dispos[ait] la
                République de Guinée Equatoriale » 9. La France a répondu le 31 octobre
                2011 en rejetant la désignation de Mme Bindang Obiang en qualité de
                chargée d’affaires par intérim, qu’elle déclarait contraire à l’article 19 de
                la convention de Vienne 10 ; elle a également souligné qu’elle n’avait jamais
                reconnu l’immeuble en litige comme faisant partie des locaux de la mis-
                sion de la Guinée équatoriale et indiqué que tout changement d’adresse
                de Mme Obiang, qui résidait jusque-là au 46 rue des Belles-Feuilles
                (Paris 16e arrondissement), pour l’établir à l’adresse de l’immeuble en
                litige devait être notifié officiellement par le service du protocole de
                l’UNESCO, et non par l’ambassade de la demanderesse 11.
                   13. C’est quatre mois plus tard, le 15 février 2012, que la délégation per-
                manente de la Guinée équatoriale auprès de l’UNESCO a transmis au
                ministère français des affaires étrangères une note verbale indiquant que
                « la résidence officielle de la Déléguée Permanente de la Guinée Equatoriale
                auprès de l’UNESCO [était] située au 42 … avenue Foch 75016 Paris, pro-
                priété de la République de Guinée Equatoriale » 12. Le 16 février 2012, la
                demanderesse a, conformément à l’article 4 de la convention de Vienne,
                sollicité l’agrément des autorités françaises au sujet de la nomination de
                Mme Bindang Obiang en qualité d’ambassadrice de la Guinée équatoriale
                auprès de la France, en indiquant que l’intéressée résidait dans l’immeuble
                en litige 13.
                   14. En mars 2012, la Guinée équatoriale a adressé au ministère fran-
                çais des affaires étrangères plusieurs notes verbales dans lesquelles elle
                réaffirmait l’immunité du bâtiment, non pas en tant que « locaux de la
                mission », mais en tant que « propriété de l’Etat » 14.
                   15. De mon point de vue, la Guinée équatoriale n’a pas produit d’élé-
                ments de preuve convaincants et cohérents qui démontrent que, à comp-
                ter du 17 octobre 2011, l’immeuble en litige ait effectivement été utilisé en
                tant que « locaux de la mission » au sens de l’alinéa i) de l’article premier
                de la convention de Vienne, y compris en tant que « résidence du chef de
                la mission ». A cet égard, j’ai tenu compte des facteurs suivants :
                a) Premièrement, lorsqu’elle a prétendu désigner Mme Mariola Bindang
                   Obiang, déléguée permanente auprès de l’UNESCO, en qualité de
                      9
                     MGE, annexe 36.
                      10
                      Selon la note verbale de la France du 31 octobre 2011, seul un membre du personnel
                diplomatique, administratif ou technique de la mission peut, en vertu de l’article 19 de la
                convention de Vienne, être nommé chargé d’affaires par intérim par l’Etat accréditant.
                   11 MGE, annexe 40.
                   12 Ibid., annexe 41.
                   13 L’article 4 de la convention de Vienne est ainsi libellé :

                              « 1. L’Etat accréditant doit s’assurer que la personne qu’il envisage d’accréditer
                           comme chef de la mission auprès de l’Etat accréditaire a reçu l’agrément de cet Etat.
                              2. L’Etat accréditaire n’est pas tenu de donner à l’Etat accréditant les raisons d’un
                           refus d’agrément. »
                      14   MGE, annexes 43, 44 et 45.

                                                                                                                84




6 Ord_1204.indb 165                                                                                                   19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                       381

                   chargée d’affaires par intérim et de chef de la mission de la Guinée
                   équatoriale le 17 octobre 2011, la demanderesse n’a pas obtenu l’agré-
                   ment de l’Etat accréditaire qui est exigé par l’article 4 de la convention,
                   puisque la France a ensuite refusé la nomination de l’intéressée au
                   motif qu’elle était contraire à l’article 19 de la convention.
                b) Deuxièmement, même si la résidence officielle de la déléguée perma-
                   nente de la Guinée équatoriale auprès de l’UNESCO avait été déplacée
                   du 46 rue des Belles-Feuilles à Paris (16e arrondissement) pour être
                   établie dans l’immeuble en litige, l’article 20 de l’accord de siège entre
                   la France et l’UNESCO prévoit que la notification aurait dû en être
                   faite au ministère français des affaires étrangères par le service du pro-
                   tocole de l’UNESCO et non par l’ambassade de Guinée équatoriale.
                   En tout état de cause, cette notification n’a eu lieu qu’au bout de
                   quatre mois, le 15 février 2012 15.
                c) Troisièmement, environ quatre mois après que Mme Mariola Bin-
                   dang Obiang se fut prétendument installée dans l’immeuble en litige, les
                   autorités françaises y ont procédé à plusieurs perquisitions entre le 14 et
                   le 23 février 2012 et y ont saisi divers biens dont des effets personnels,
                   du mobilier et des documents appartenant à M. Teodoro Obiang
                   Mangue 16. Sur la base de ces perquisitions et des témoignages d’em-
                   ployés de M. Teodoro Obiang Mangue, il a été constaté qu’il n’y avait
                   ni documents diplomatiques ni biens ou objets appartenant à une femme
                   dans l’immeuble. Ces opérations ont été menées malgré les protestations
                   officielles de la Guinée équatoriale et de Mme Bindang Obiang 17.
                   16. Pour l’ensemble des raisons qui précèdent, la Guinée équatoriale
                n’a pas prouvé que l’immeuble en litige ait acquis le statut de « locaux de
                la mission », au sens de l’alinéa i) de l’article premier de la convention, le
                17 octobre 2011 ou aux alentours de cette date.
                iii) 
                     Transfert dans l’immeuble des services de l’ambassade de Guinée
                     ­équatoriale le 27 juillet 2012
                   17. Le 19 juillet 2012, le Tribunal de grande instance de Paris a pris une
                ordonnance de saisie pénale immobilière du bâtiment litigieux en vue de sa
                confiscation 18. Le 27 juillet 2012, l’ambassade de Guinée équatoriale a
                informé le ministère français des affaires étrangères que « [s]es services …
                s[eraient], à partir du vendredi 27 juillet 2012, installés à l’adresse sise :
                42 avenue Foch, Paris 16e, immeuble qu’elle utilise[rait] désormais pour
                l’accomplissement des fonctions de sa Mission Diplomatique en France » 19.

                   15 Accord entre le Gouvernement de la République française et l’Organisation des

                Nations Unies pour l’éducation, la science et la culture relatif au siège de l’UNESCO et à
                ses privilèges et immunités sur le territoire français.
                   16 Ordonnance de saisie pénale immobilière prise par le Tribunal de grande instance de

                Paris, MGE, annexe 25.
                   17 Ibid., annexes 37 et 38.
                   18 Ibid., annexe 25.
                   19 Ibid., annexe 47 (les italiques sont de moi).



                                                                                                       85




6 Ord_1204.indb 167                                                                                          19/01/22 08:24

                             immunités et procédures pénales (op. ind. sebutinde)          382

                Le 2 août 2012, la Guinée équatoriale a envoyé au ministère français des
                affaires étrangères une nouvelle notification à l’effet, « suite à ses précé-
                dentes notes verbales, [de] confirme[r] … que sa Chancellerie [était] bien
                située à l’adresse sise : 42 avenue Foch, Paris 16e, immeuble qu’elle uti-
                lis[ait] comme bureaux officiels de sa Mission Diplomatique en France » 20.
                   18. En réponse, le ministère français des affaires étrangères a écrit à la
                demanderesse le 6 août 2012 pour lui signifier son refus de reconnaître
                l’immeuble en litige en tant que nouveaux locaux de la mission diploma-
                tique de la Guinée équatoriale, lui rappeler que le bâtiment faisait l’objet
                d’une ordonnance de saisie pénale immobilière et déclarer que le siège de
                la chancellerie demeurait au 29 boulevard de Courcelles à Paris (8e arron-
                dissement) 21. La France a réaffirmé sa position dans une communication
                ultérieure 22.
                   19. Le 12 mai 2016, la Guinée équatoriale a répondu en réaffirmant
                que les services de son ambassade étaient situés dans l’immeuble en litige
                depuis que c­ elui-ci leur avait été affecté le 11 octobre 2011, et en relevant
                le caractère contradictoire des messages respectivement envoyés par le
                Gouvernement français et son ministère des affaires étrangères. A ce pro-
                pos, elle a noté
                a) que le 42 avenue Foch à Paris (16e arrondissement) était l’adresse à
                   laquelle les membres du Gouvernement français présentaient leur
                   demande de visa d’entrée en Guinée équatoriale, comme l’avait fait la
                   Secrétaire d’Etat chargée du développement et de la francophonie qui
                   s’était rendue en Guinée équatoriale pour une visite officielle du 8 au
                   9 février 2015 ; et
                b) qu’une unité des forces de l’ordre s’était rendue le 13 octobre 2015 à
                   la même adresse pour y assurer la protection de la mission diploma-
                   tique lors d’une manifestation de membres de l’opposition équato‑­
                   guinéenne en France.
                   20. La demanderesse faisait observer qu’elle ne devait pas être victime
                de cette contradiction 23.
                   21. Il ressort clairement de la narration des événements ­ci-­dessus que la
                Guinée équatoriale a effectivement transféré dans l’immeuble sis au
                42 avenue Foch à Paris les services de sa mission diplomatique en France
                le (ou vers le) 27 juillet 2012, huit jours après que l’ordonnance de saisie
                pénale immobilière eut été prise par le Tribunal de grande instance de
                Paris. Par la suite, la demanderesse a saisi toutes les occasions de réaffir-
                mer sa position auprès des autorités françaises, malgré le refus constant
                du ministère français des affaires étrangères de reconnaître l’immeuble en
                litige comme étant la mission diplomatique ou la chancellerie équato‑­
                guinéenne. Si la France a refusé de reconnaître l’immeuble en tant que

                      20 MGE, annexe 48.
                      21 Ibid., annexe 49.
                      22 Voir note verbale du 27 avril 2016 (ibid., annexe 50).
                      23 Ibid., annexe 51.



                                                                                            86




6 Ord_1204.indb 169                                                                               19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                        383

                locaux de la mission de la Guinée équatoriale, c’était clairement parce
                qu’elle considérait que l’immeuble était une propriété privée et que des
                ordonnances de saisie pénale immobilière et de confiscation avaient été
                prises à son encontre. Chaque Partie s’est ainsi retranchée dans sa posi-
                tion, sauf en 2015 où, à quelques reprises, les autorités françaises ont
                obtenu dans cet immeuble leurs visas pour la Guinée équatoriale et ont
                accordé leur protection au personnel diplomatique du bâtiment.
                   22. A mon avis, il existe suffisamment d’éléments démontrant que l’im-
                meuble en litige est effectivement utilisé depuis le 27 juillet 2012 comme
                locaux de la mission de la Guinée équatoriale. A mon sens, bien qu’elles
                puissent en dernier lieu avoir une incidence sur la propriété de l’immeuble,
                les ordonnances de saisie pénale immobilière et de confiscation ne
                devraient pas, à ce stade, empêcher la Guinée équatoriale d’utiliser effec-
                tivement cet immeuble comme locaux de sa mission. Comme il est indiqué
                plus haut, la France a elle-même reconnu que la propriété de l’immeuble
                était indifférente pour déterminer si ce bien était susceptible de faire partie
                des locaux de la mission de la Guinée équatoriale 24.

                      B. Le consentement préalable de l’Etat accréditaire constitue-t-il
                                 nécessairement une condition préalable ?
                   23. La convention de Vienne est muette sur la question de savoir si le
                consentement de l’Etat accréditaire est nécessaire pour qu’un immeuble
                puisse être qualifié de « locaux de la mission ». A l’inverse, par exemple,
                l’article 11 parle d’un accord entre les Etats accréditant et accréditaire
                quant à l’effectif de la mission, tandis que l’article 12 interdit à un Etat
                accréditant d’établir des bureaux faisant partie de sa mission « dans
                d’autres localités que celles où la mission elle-même est établie ». Les tra-
                vaux préparatoires de la convention n’apportent pas d’éclaircissement à
                cet égard. Il se peut que la réponse réside dans la pratique que la France,
                en tant qu’Etat accréditaire, a observée vis‑à‑vis de tous les Etats accrédi-
                tants qui ont établi des relations diplomatiques avec elle.
                   24. Les Parties conviennent que la France n’a pas de lois ou directives
                écrites exigeant un consentement préalable. Toutefois, sa pratique semble
                indiquer l’existence d’une pratique de « non‑objection ». En d’autres termes,
                aux fins de l’établissement des locaux d’une mission diplomatique, il suffit
                que l’Etat accréditant notifie le lieu de ces locaux à l’Etat accréditaire, la
                France, et que c­ elle-ci n’élève pas d’objection. On s’attend également à ce que
                l’Etat accréditaire ne soulève pas d’objection de manière déraisonnable, pour
                des motifs autres qu’une non‑utilisation de l’immeuble aux fins de la mission.
                Cette approche a été adoptée par des commentateurs de la Convention :
                        « Dans les Etats où aucun cadre juridique interne spécifique ne
                      régit l’acquisition ou la cession des locaux de la mission, la définition

                    24 Contre-­mémoire de la France (­ci-après « CMF »), par. 2.1-2.21 ; DF, par. 0.11-0.15

                et 2.1-2.4.

                                                                                                        87




6 Ord_1204.indb 171                                                                                           19/01/22 08:24

                           immunités et procédures pénales (op. ind. sebutinde)              384

                       contenue à l’alinéa i) de l’article premier doit être appliquée par
                       accord entre l’Etat accréditant et l’Etat accréditaire. D’une manière
                       générale, un Etat accréditaire est susceptible de recevoir notification
                       du lieu des locaux d’une mission afin de s’assurer qu’il s’acquitte de
                       ses obligations de protéger ces locaux et de garantir leur inviolabilité
                       au titre de l’article 22. Cette notification ne sera généralement contes-
                       tée que s’il y a des raisons de soupçonner que les locaux ne sont pas
                       utilisés aux fins de la mission. L’article 3, qui décrit les fonctions de
                       la mission, peut être pertinent dans ce contexte. » 25
                   25. En l’espèce, le refus persistant de la France de reconnaître l’im-
                meuble en litige comme locaux de la mission de la Guinée équatoriale
                n’était pas fondé sur le fait que cet immeuble était utilisé pour d’autres
                fins ou fonctions que celles prévues à l’article 3 de la convention de
                Vienne ; il était invariablement fondé sur le fait que ledit immeuble rele-
                vait du « domaine privé » et était visé par des ordonnances de saisie pénale
                immobilière et de confiscation. Ironiquement, la France a toujours sou-
                tenu que la question de la propriété de l’immeuble était sans incidence sur
                son utilisation éventuelle en tant que locaux diplomatiques. En particu-
                lier, elle a fait valoir que l’ordonnance de saisie n’avait d’incidence que
                sur « la libre disposition du titre de propriété » de l’immeuble et non sur
                son utilisation 26. A cet égard, je souscris à l’interprétation que fait la
                France de l’alinéa i) de l’article premier de la convention.
                   26. J’estime donc, tout bien considéré, qu’une fois qu’il était établi que
                la Guinée équatoriale avait effectivement transféré les services de sa mis-
                sion dans l’immeuble en litige le 27 juillet 2012, cela suffisait pour que
                l’immeuble acquît le statut de « locaux de la mission de la Guinée équato-
                riale » et pour que la France, en sa qualité d’Etat accréditaire, lui accordât
                la protection prévue à l’article 22 de la convention de Vienne, indépen-
                damment de l’identité du propriétaire de l’immeuble ou du fait que c­ elui-ci
                fît l’objet d’ordonnances de saisie et de confiscation. Cela m’amène à la
                question de savoir si la France a effectivement manqué à ses obligations
                au titre de la convention.


                      III. Question de savoir si la France a manqué à ses obligations
                                    au titre de la convention de Vienne

                   27. L’obligation imposée à l’Etat accréditaire et à ses agents par l’ar-
                ticle 22 de la convention de Vienne est double. Premièrement, l’Etat
                accréditaire a le devoir de veiller à ce que ses autorités ne pénètrent pas
                dans les locaux de la mission d’un Etat accréditant sans le consentement
                du chef de la mission. Deuxièmement, il a le devoir de protéger cette mis-

                  25 Voir E. Denza, Diplomatic Law : Commentary on the Vienna Convention on Diplo­

                matic Relations (4e éd.), Oxford University Press, 2016, p. 17.
                  26 DF, par. 4.5-4.6.



                                                                                               88




6 Ord_1204.indb 173                                                                                  19/01/22 08:24

                               immunités et procédures pénales (op. ind. sebutinde)        385

                sion contre toute invasion, tout dommage, tout trouble à la paix ou toute
                atteinte à la dignité, et contre toute mesure de contrainte, notamment de
                perquisition, de réquisition, de saisie ou d’exécution.
                   28. Compte tenu des conclusions formulées c­i-­      dessus, à savoir que
                l’immeuble en litige n’a acquis le statut de « locaux de la mission de la
                Guinée équatoriale » que le 27 juillet 2012, ledit immeuble ne pouvait pas
                bénéficier de la protection diplomatique au titre de l’article 22 de la
                convention avant cette date. Il s’ensuit que les perquisitions et saisies
                effectuées par les autorités françaises en rapport avec l’immeuble avant
                cette date ne peuvent être considérées comme des violations de la conven-
                tion. Il en va de même pour l’ordonnance de saisie pénale immobilière
                prise le 19 juillet 2012.
                   29. Se pose toutefois la question des conséquences à imputer à l’ordon-
                nance de confiscation de l’immeuble prise par le Tribunal de grande ins-
                tance de Paris le 27 octobre 2017, décision confirmée par la Cour d’appel
                de Paris le 10 février 2020. Etant donné qu’elles ont été rendues à l’égard
                de l’immeuble après qu’il fut devenu les locaux de la mission diploma-
                tique de la Guinée équatoriale, ces deux décisions peuvent-elles être inter-
                prétées comme emportant violation de l’article 22 de la convention ?
                   30. Comme la Guinée équatoriale l’a elle-même relevé au cours des
                audiences sur les exceptions préliminaires soulevées par la France, « la
                confiscation est, en droit pénal français, une peine qui emporte en elle-
                même transfert de la propriété du bien qui en est l’objet au profit de l’Etat
                français » 27. En tant que telle, une ordonnance de confiscation n’implique
                pas en soi une violation des locaux de la mission, en ce sens qu’elle empêche
                pour l’essentiel la libre disposition du titre de propriété sans nécessaire-
                ment avoir une incidence sur l’utilisation en tant que locaux de la mission.
                La Guinée équatoriale s’est inquiétée de ce qu’une telle mesure comportait
                pour sa mission « un risque permanent d’expulsion » de l’immeuble 28. Il
                me semble cependant qu’adhérer à ce point de vue reviendrait à se livrer à
                des conjectures, la confiscation ne conduisant pas automatiquement à l’ex-
                pulsion. Etant donné que la Cour ne devait pas s’occuper des questions
                relatives à la propriété de l’immeuble en litige, il ne lui appartenait pas de
                spéculer sur les mesures que les autorités françaises pourraient prendre à la
                suite de la confiscation de cet immeuble, en particulier si elle avait constaté
                que c­elui-ci bénéficiait effectivement du statut diplomatique depuis le
                27 juillet 2012 et ne pouvait donc faire l’objet d’une mesure d’exécution.
                En d’autres termes, l’immeuble en litige pouvait changer de propriétaire
                d’une manière ou d’une autre et la Guinée équatoriale choisir d’y mainte-
                nir sa mission, sous réserve de négociations avec les nouveaux proprié-
                taires. Tant que la mission de la Guinée équatoriale demeurait établie à cet
                endroit, l’Etat accréditaire était tenu d’appliquer à la mission le régime
                d’inviolabilité garanti à l’article 22 de la convention, indépendamment de
                l’identité des nouveaux propriétaires.

                      27   CR 2018/3, p. 21, par. 43 (Tchikaya).
                      28   RGE, par. 2.54.

                                                                                            89




6 Ord_1204.indb 175                                                                               19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                      386

                   31. Pour l’ensemble des raisons qui précèdent, je suis d’avis que la
                France n’a pas commis de violation de l’article 22 de la convention de
                Vienne, car l’immeuble ne bénéficiait pas du régime d’inviolabilité au
                moment où les perquisitions et saisies ont été effectuées et l’ordonnance de
                saisie pénale immobilière, prise. Il n’y a pas eu non plus violation de l’ar-
                ticle 22 du fait de l’ordonnance de confiscation puisque ­celle-ci ne conduit
                pas automatiquement à l’expulsion. Cela m’amène à la dernière question de
                l’affaire, qui est celle de savoir si, en portant ses griefs devant la Cour, la
                demanderesse a commis un abus de droit, comme l’affirme la défenderesse.


                       IV. Question de savoir si la Guinée équatoriale a commis
                                          un abus de droit

                   32. Dans le cadre de la troisième exception préliminaire d’incompé-
                tence qu’elle avait soulevée dans la présente affaire, la France reprochait
                à la Guinée équatoriale d’avoir, de manière « soudaine et inattendue »,
                transformé une résidence privée en locaux de sa mission et nommé
                M. Teodoro Nguema Obiang Mangue à des fonctions de plus en plus
                éminentes. Elle soutenait également que, en portant l’affaire devant la
                Cour, la Guinée équatoriale tentait de soustraire M. Teodoro Nguema
                Obiang Mangue et l’immeuble en question aux poursuites pénales enga-
                gées en France. Elle concluait que la requête de la Guinée équatoriale
                constituait un abus de procédure en ce qu’elle avait été formée en l’ab-
                sence manifeste de toute voie de droit et en vue de couvrir des abus de
                droit commis par ailleurs.
                   33. Dans son arrêt de 2018 sur les exceptions préliminaires, la Cour a
                qualifié la troisième exception préliminaire de la France d’exception d’ir-
                recevabilité 29. Elle a en outre rejeté cette exception en ce qu’elle avait trait
                à un abus de procédure allégué 30. A propos de l’abus de droit allégué, elle
                a déclaré ce qui suit :
                         « En ce qui concerne l’abus de droit invoqué par la France, il
                      reviendra à chacune des Parties d’établir les faits ainsi que les moyens
                      de droit qu’elle entend faire prévaloir au stade du fond de l’affaire.
                      La Cour est d’avis que l’abus de droit ne peut être invoqué comme
                      cause d’irrecevabilité alors que l’établissement du droit en question
                      relève du fond de l’affaire. Tout argument relatif à un abus de droit
                      sera examiné au stade du fond de la présente affaire. » 31
                  34. L’abus de droit est une notion controversée, et ne peut être allégué
                que dans des circonstances exceptionnelles et impérieuses. M. le juge Hersch
                Lauterpacht a fait observer que l’on parlait d’abus de droit lorsqu’« un Etat

                   29 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi­

                naires, arrêt, C.I.J. Recueil 2018 (I), p. 335, par. 145.
                   30 Ibid., p. 336, par. 150.
                   31 Ibid., p. 337, par. 151.



                                                                                                      90




6 Ord_1204.indb 177                                                                                         19/01/22 08:24

                               immunités et procédures pénales (op. ind. sebutinde)                        387

                fai[sai]t usage de son droit de manière arbitraire de façon à infliger à un
                autre Etat un préjudice qui ne p[ouvait] être justifié par une considération
                légitime de son propre avantage » 32. La Cour a, dans sa jurisprudence 33,
                reconnu que l’abus de droit était un corollaire inévitable du principe de
                bonne foi 34. Cela étant, comme la France l’a relevé à juste titre, pareil abus
                ne saurait être constaté à la légère, une cour ou un tribunal ne pouvant évi-
                demment en présumer ou en constater l’existence que dans des circonstances
                très exceptionnelles 35. Dans la présente affaire, la Cour était appelée à déter-
                miner si, en réclamant une protection diplomatique au titre de l’article 22 de
                la convention de Vienne pour l’immeuble en litige en tant que « locaux de sa
                mission », la Guinée équatoriale avait abusé des droits que lui conférait la
                convention au détriment des droits de la France, l’Etat accréditaire.
                   35. Il ne fait guère de doute que, en cherchant à se défaire de la pro-
                priété de l’immeuble en litige et en cédant à l’Etat équato‑guinéen les
                parts qu’il détenait dans les cinq sociétés suisses à la mi‑septembre 2011,
                M. Teodoro Nguema Obiang Mangue a agi sous la pression de la procé-
                dure pénale qui était déjà en cours contre lui en France. Son père, le pré-
                sident de la Guinée équatoriale, l’a écrit à son homologue français, le
                président Sarkozy, en février 2012 dans une communication officielle 36.
                   36. J’ai déjà dit que, selon moi, la demanderesse avait effectivement
                transféré les services de sa mission diplomatique le 27 juillet 2012 dans
                l’immeuble en litige et que, à compter de cette date, c­ elui-ci avait droit à
                la protection garantie par l’article 22 de la convention de Vienne. Peut-il
                pour autant être considéré que, lorsqu’elle s’est prévalue de son droit de
                porter l’affaire devant la Cour, la Guinée équatoriale l’a fait « de manière
                arbitraire de façon à infliger à [la France] un préjudice qui ne peut être
                justifié par une considération légitime de son propre avantage » ? Force est
                de répondre par la négative. En transférant les services de sa mission dans
                l’immeuble en litige, la demanderesse croyait sincèrement (à tort ou à rai-

                    32 L. Oppenheim, International Law : A Treatise, vol. 1 : Peace, 8e éd., H. Lauterpacht

                (dir. publ.), Londres, New York, Toronto, Longmans, Green and Co., p. 354.
                    33 Voir Essais nucléaires (Nouvelle-­    Zélande c. France), arrêt, C.I.J. Recueil 1974,
                p. 473, par. 49 ; Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions préli­
                minaires, arrêt, C.I.J. Recueil 1992, p. 255, par. 37-38 ; Application de la convention pour
                la prévention et la répression du crime de génocide (Bosnie-­Herzégovine c. Yougoslavie),
                exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 622, par. 46.
                    34 Selon d’autres auteurs :

                          « La bonne foi dans l’exercice de droits … signifie qu’un Etat doit exercer ses droits
                       d’une manière compatible avec les diverses obligations que lui font soit les traités,
                       soit le droit général. Il découle de l’interdépendance des droits et des obligations que
                       l’exercice des droits doit être raisonnable. L’exercice raisonnable et de bonne foi d’un
                       droit suppose que c­ elui-ci soit exercé sincèrement en vue d’obtenir les intérêts que ce
                       droit est destiné à protéger et qu’il ne soit pas destiné à porter atteinte de manière
                       inéquitable aux intérêts légitimes d’un autre Etat. » (Voir B. Cheng, General Prin­
                       ciples of Law as Applied by International Courts and Tribunals, Cambridge University
                       Press, 1953, réimprimé en 1987, p. 131‑132.)
                      35   CMF, par. 4.9.
                      36   MGE, annexe 39.

                                                                                                             91




6 Ord_1204.indb 179                                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. ind. sebutinde)                   388

                son) qu’elle les installait dans un bâtiment qui était alors propriété de
                l’Etat équato‑guinéen. Le fait que le président équato‑guinéen n’ait pas
                caché aux autorités françaises la raison du « transfert » de l’immeuble
                ainsi que les diverses tentatives de la demanderesse en vue de régler par la
                voie diplomatique le différend au sujet du statut de l’édifice sont, à mon
                avis, révélateurs de la volonté de la Guinée équatoriale de maintenir une
                relation transparente et fraternelle avec la défenderesse et non pas une
                indication de mauvaise foi.
                   37. Du propre aveu de la France, son refus de reconnaître l’immeuble
                en litige comme locaux de la mission de la demanderesse était fondé non
                pas sur l’utilisation abusive par c­ elle-ci de l’immeuble à d’autres fins qu’à
                celles de sa mission diplomatique, mais bien sur le fait que cet immeuble
                relevait du « domaine privé » et faisait l’objet d’ordonnances de saisie
                pénale immobilière et de confiscation. Selon moi, le dépôt par la Guinée
                équatoriale d’une requête devant la Cour n’a pas porté atteinte au
                droit de la France de poursuivre la procédure pénale visant M. Teo-
                doro Obiang Mangue ou l’immeuble en litige étant donné que lesdites
                ordonnances concernent la propriété de l’immeuble et non son utilisation
                en tant que locaux de la mission de la demanderesse.
                   38. En outre, lorsqu’elle a statué sur des allégations de violation de
                dispositions de la convention de Vienne dans l’affaire relative au Person­
                nel diplomatique et consulaire des Etats‑Unis à Téhéran 37, la Cour a estimé
                que la convention, en tant que régime autonome, fournissait aux Etats
                parties les moyens de répondre à ce qu’ils pouvaient considérer comme
                des abus des droits et privilèges conférés par ses prescriptions. L’obi­
                ter dictum de la Cour se lit comme suit :
                         « 84. Les conventions de Vienne de 1961 et de 1963 renferment des
                      dispositions expresses pour le cas où des membres d’une mission
                      diplomatique, sous le couvert des privilèges et immunités diploma-
                      tiques, se livrent à des abus de fonctions tels que l’espionnage ou
                      l’immixtion dans les affaires intérieures de l’Etat accréditaire. C’est
                      précisément parce que de tels abus sont possibles que l’article 41,
                      paragraphe 1, de la convention de Vienne sur les relations diploma-
                      tiques, dont s’inspire l’article 55, paragraphe 1, de la convention de
                      Vienne sur les relations consulaires, dispose :
                             « Sans préjudice de leurs privilèges et immunités, toutes les per-
                          sonnes qui bénéficient de ces privilèges et immunités ont le devoir
                          de respecter les lois et règlements de l’Etat accréditaire. Elles ont
                          également le devoir de ne pas s’immiscer dans les affaires inté-
                          rieures de cet Etat. » »
                   39. En définitive, la constatation par la Cour d’un abus de droit de la
                demanderesse n’aurait sans doute pas été d’une grande utilité et n’aurait
                fait que détériorer encore les relations déjà tendues entre les deux Etats.
                   37 Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amé­

                rique c. Iran), arrêt, C.I.J. Recueil 1980, p. 39, par. 84.

                                                                                                   92




6 Ord_1204.indb 181                                                                                      19/01/22 08:24

                         immunités et procédures pénales (op. ind. sebutinde)            389

                Conformément à l’objet et au but de la convention de Vienne, qui sont de
                « favoriser les relations d’amitié entre les pays », la Cour aurait dû décla-
                rer expressément que la France n’avait pas établi l’existence du prétendu
                abus de droit de la demanderesse.

                (Signé) Julia Sebutinde.




                                                                                          93




6 Ord_1204.indb 183                                                                             19/01/22 08:24

